Citation Nr: 0302642	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
right shoulder disorder.  

(The issues of entitlement to service connection for a right 
knee disorder and a left hip disorder will be the subject of 
a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel






INTRODUCTION

The veteran had active military service from February 2000 to 
June 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision from the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board is now undertaking additional development on the 
claim of entitlement to service connection for a right knee 
disorder and a left hip disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  

After giving notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issue on appeal has been completed.  

2.  The probative, competent medical evidence establishes 
that the veteran does not have a chronic acquired right 
shoulder disorder that has been related to service on any 
basis.  


CONCLUSION OF LAW

A chronic acquired right shoulder disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002), 5107(a) (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The January 2000 service medical entrance examination report 
does not show a diagnosis of a right shoulder disorder.  In 
the report of medical history the veteran denied ever having 
a painful shoulder.  

The service medical records show the veteran went on sick 
call in late February 2000 secondary to knee pain.  He was 
seen for knee pain in early March 2000.  The medical 
condition was listed as runner's knee and he was given a 
temporary physical profile.  In April 2000 he was seen for 
multiple joint pain.  He was again given a temporary physical 
profile.  Hereafter he was referred to a Medical Board for 
evaluation.  

During the May 2000 Medical Board examination the veteran 
complained of multiple joint pain.  He denied trauma to 
either his shoulders, knees, or hips.  He reported that the 
pain was more intense with basic training activities.  On 
physical examination he was in no distress.  The shoulders 
were symmetrical and he displayed full active range of motion 
with minimal discomfort.  A drop-arm test was negative.  X-
ray examination was negative for any bony abnormality.  The 
assessment was chronic multiple joint arthralgias.  The 
Medical Board recommended that the veteran be discharged from 
the military and that he remain on a temporary physical 
profile until discharged.  




The veteran filed his application for compensation in July 
2000.  He claimed service connection for residuals of a right 
knee injury and a left hip injury.  He did not claim service 
connection for a right shoulder disorder.  He denied any 
post-service medical treatment.  

In September 2000 the RO denied service connection for 
multiple joint pains, including the shoulders.  

In September 2000 the veteran submitted a private examination 
report, which is dated in July 2000.  He presented with 
complaints of left hip and right knee pain, which he reported 
began during basic training.  He reported some right shoulder 
pain, which the examiner stated would not be addressed.  
Physical examination revealed that the veteran was well 
developed and in no acute distress.  There was no diagnosis 
of a right shoulder disorder.  

In his notice of disagreement the veteran stated that he 
sustained right shoulder, right knee and left hip pain when 
his right knee gave out during basic training and he tumbled 
down an embankment.  

In his substantive appeal the veteran stated that he 
sustained his injuries on February 22, 2000, during basic 
training.  He stated that the rigors of physician training 
caused his right shoulder pain.  He stated that his temporary 
physical profiles included being placed on crutches, which 
increased his shoulder pain.  

At the personal hearing the veteran testified that he had no 
right shoulder pain prior to active service.  Transcript, p. 
3 (Oct. 2002).  He testified that he first noticed right 
shoulder pain approximately one month after entry.  Tr., p. 
3.  He testified that he has pain performing his duties as a 
dairy worker.  Tr., p. 5.  He testified that he takes aspirin 
for pain and he is not receiving medical treatment.  Tr., pp. 
6, 7.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

As stated, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for a right 
shoulder disorder.  

In March 2001, the RO notified the veteran of the enactment 
of the VCAA.  The RO advised him to identify any evidence not 
already of record, and that it would make reasonable efforts 
to obtain any such evidence pertaining to the issue currently 
on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the September 2000 rating decision and the March 2001 
statement of the case (SOC), he has been given notice of the 
requirements of service connection.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issue on appeal.  The veteran submitted copies 
of these records with his July 2000 application for service 
connection.  

The veteran has stated that he has not received post-service 
VA medical treatment for a right shoulder disorder.  He 
submitted a private medical examination report in connection 
with his claim.  He has stated that he has received no other 
post-service medical treatment.  

The veteran and his father testified at a personal hearing in 
support of his claim.  The transcript of that hearing is of 
record.  

The Board finds that a VA compensation examination is not 
warranted in this case because there is no reasonable 
possibility that a VA examination would substantiate his 
claim.  The service medical records contain no diagnosis of a 
right shoulder disorder other than joint pain.  The post-
service medical examination report also contains only a 
reference to the veteran's complaint of right shoulder pain.  

It does not contain a diagnosis of any right shoulder 
disability.  In fact, the veteran does not allege any right 
shoulder symptoms other than pain and he testified that no 
medical healthcare examiner has diagnosed a disability 
secondary to his pain symptoms.  Therefore, remand or 
deferral for the scheduling of a VA examination is not 
required.  38 U.S.C.A. § 5103A(d) (West 1991 & Supp. 2002).  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  Finally, the evidence shows that RO considered 
the veteran's claim under the provisions of the VCAA in the 
March 2001 SSOC.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  


The veteran seeks service connection for a right shoulder 
disorder.  He argues that he sustained right shoulder pain 
when his right knee gave out during basic training and he 
tumbled down an embankment.  He argues that his temporary 
physical profiles included being placed on crutches, which 
increased his shoulder pain.  

Initially, the Board notes that the statements of the veteran 
regarding the cause of his complaints of chronic right 
shoulder pain have been inconsistent.  For example, during 
the May 2000 Medical Board examination for multiple joint 
pain, he denied trauma to either shoulder.  In fact, he 
related his joint pain to the intense physical activities of 
basic training.  However, in connection with his claim for 
monetary compensation, he now alleges that he actually 
sustained injuries in a fall down an embankment.  Such 
inconsistencies render his statements and testimony less 
probative in this case.  

In any event, the Board finds that the competent, probative 
evidence of record does not establish that the veteran 
currently has a right shoulder disorder.  Although the 
veteran was examined during active service for multiple joint 
pain, the service medical records do not include a diagnosis 
of a right shoulder injury or disability.  Physical 
examination during the May 2000 Medical Board examination 
shows the veteran was in no distress at that time.  The 
shoulders were symmetrical and he displayed full active range 
of motion with minimal discomfort.  A drop-arm test was 
negative.  X-ray examination was negative for any bony 
abnormality.  The assessment was chronic multiple joint 
arthralgias.  These service medical records contain only an 
assessment of complaints of joint pain without any underlying 
shoulder disorder.  

In Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the 
CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  

The CAVC has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only post-service medical evidence of record is the July 
2000 private medical examination report.  Although the 
veteran reported some right shoulder pain, the examiner 
stated that this would not be addressed.  Physical 
examination revealed that the veteran was well developed and 
in no acute distress.  There was no diagnosis of a right 
shoulder disorder.  In essence, the post-service medical 
evidence fails to establish a current right shoulder 
disorder.  

The only evidence establishing post-service right shoulder 
symptoms consists of statements and testimony of the veteran 
that he has ongoing right shoulder pain.  As already stated, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability.  Sanchez-Benitez, 13 Vet. App. at 285.  

While as a lay person the veteran is competent to relate 
observable symptoms such as right shoulder pain, he is not 
qualified to render a medical opinion that he has a current 
right shoulder disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (CAVC held that lay assertions of medical 
causation cannot constitute evidence); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that the probative, 
competent medical evidence does not establish that the 
veteran has a current right shoulder disability.  The Board 
finds that the evidence is not evenly balanced and concludes 
that a right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002), 5107(a) (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
right shoulder disorder.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
right shoulder disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

